DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment

The amendment and Request for Continued Examination (RCE) filed on 06/21/22 have been entered in the case. Claims 10-16, 30-33 are pending for examination; claims 20-23, 25-29 are withdrawn and claims 17-19, 24 are cancelled.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16, 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the original specification discloses the limitation that: one or more processor configured to transmit device operation information to the monitoring device, wherein the display of the monitoring device is configured to show instructions for delivering the medicament according to the received device operation information.
Note: the limitation of claim 19 (currently cancelled, filed in 02/18/20) requires similar limitations such as: the one or more processors are configured to transmit device operation information to the monitoring device, and the display of the monitoring device is configured to show instructions for delivering the medicament, according to the received device operation information.  The newly added claim 19 filed in 02/18/20 is not original filed and considered as a new matter also.  Therefore, the similar limitations of the claim 10, as discussed above, is considered as new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16, 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “one or more processor configured to ... (v) transmit device operation information to the monitoring device, wherein the display of the monitoring device is configured to show instructions for delivering the medicament according to the received device operation information” is vague. There are more than one “device” in the claimed invention. It is unclear to Examiner that what is the “device operation information” (i.e. an injection device, device sensor, monitoring device, a data storage device...) being transmitted to the monitoring device? It is unclear to Examiner that what kind of “device operation information” being transferred to the monitoring device? And what kind of “device operation information” being received?  Which is device considered as “device operation”?
Claim 10 recites the limitation “record the received monitoring information” in lines 17-18; the limitation "the received device operation information" in last line of the claim 10.  There are insufficient antecedent basis for these limitations in the claim.
It is unclear to Examiner that what kind of “the monitoring information” being received? It is unclear to Examiner that the processor being received information from which device (i.e. the injection device or the monitoring device)?  In the part i) of the claim 10, the processor configured to record an injection history on the data storage device and then part iv) of the claim 10, the processor configured to record the received monitoring information in the injection history.  It is confusing to Examiner that the “injection history” in parts i) & iv) of the claim 10 is whether same or different?
Is the “received monitoring information in the injection history” being received from the injection device or from the monitoring device?
In claim 14, the limitation “a display” is vague.  It is unclear to Examiner that the “display” in claim 14 is whether same or different with the limitation “a display” in the claim 12 above. 
In claim 14, the limitation “the device sensor is configured to receive device operation information from the at least one detected injection device” is vague.  It is unclear to Examiner that the “receive device operation information” in claim 14 is whether same or different with the limitation “device operation information” in the claim 10 above.  It is unclear to Examiner that “the at least one detected injection device” is equivalent to a device sensor or an injection device? 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 & 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro et al. (US 2020/0289740) in view of Hartmann (US 6,482,185).
Regarding claim 10, Tamtoro discloses a packaging assembly 300, in Figs. 3-5 comprising: 
a case 202 configured to contain at least one injection device 320 for delivering a medicament, para [0128, 0125].  It is noted that the injection device 320 (no shown in Fig. 3) is located within a sealable storage compartment 310, para [0141]; 
a container/device sensor 312 configured to:
(i) detect at least one injection device contained within the case (the container sensor 312 is sensing a presence of the drug delivery device, para [0014, 0029, 0133]); and 
(ii) receive device storage information (e.g., detect a quantity of drug or medicament contained within the drug delivery 320; a temperature check, a pressure sensor) from the at least one detected injection device 320.  For example: the container sensor 312 may be adapted to detect a quantity of drug or medicament contained within the drug delivery device 320 in the event other drug delivery device 320 contains multiple doses, para [0145]; the container sensor 312 performs a temperature check in the form of an evaluation of the temperature history of the drug product to determine the range and duration of temperatures experienced by the drug product in the past (e.g., during storage, distribution, etc.), para [0149]; the container sensor  312 may also be a pressure sensor conductive switch for sensing whether the drug delivery device 320 is disposed within the storage container, para [0133], or a pressure sensor conductive switch disposed within the storage container for sensing whether the drug delivery device, i.e. the detected injection device, is disposed within the storage container, see claim 2 in Tamtoro;
Tamtoro further discloses a wireless communication module, para [0160]; wireless via Wi-Fi, RFID, NFC, Zigbee, Bluetooth and the like, para [0141];
a monitoring device 322 configured to communicate wirelessly with the wireless communication module (e.g. the delivery device sensor 322 is adapted communicate via any number of communation protocols such as wireless, e.g. via Wi-Fi, RFID, NFC, Zigbee, Bluetooth and the like, para [0141]);
the monitoring device 322 configured to be attached to the at least one injection device (e.g. any number of delivery device sensor 322 coupled to the drug delivery devices 320, para [0141]; 
the monitoring device 322 is configured to monitor a delivery of medicament the at least one injection device (e.g. the drug delivery device sensor 322 sense/monitor a condition of the drug delivery device such as, for example, a thermometer or any other type of temperature sensor for sensing a temperature of a drug stored in a reservoir of the drug delivery device 320, a switch for detecting the position of a locking mechanism associated with an actuator of the drug delivery device, a switch for detecting the position of a plunger mechanism associated with an actuator of the drug delivery device..., a switch for detecting the position of a needle cap on the drug delivery device, a photo sensor for detecting at least one of an opacity and a color of a drug stored in a reservoir of the drug delivery device, para [0141], also see claim 3 in Tamtoro; the delivery device sensor 322 performs/monitors a temperature check to evaluation of the temperature history of the drug product to determine the range and duration of temperatures experienced by the drug product in the past..., para [0149]); and
the monitoring device 322 is configured to transmit monitoring information of the at least one injection device to the wireless communication module (e.g., the communication module is adapted to transmit the sensed data (from the monitoring device) to a wireless communication module, e.g., a remote computing device, a remotely located server, a mobile communication device and/or a tablet computer, para [0039]; the delivery device sensor 322 communicates via wireless transmission signals.  For example: the delivery sensor comprises RFID tags having information relating to the use of the drug being stored, para [0160].  It is noted that the information relating to the use of the drug being stored is equivalent or similar meaning to the claimed limitation of monitoring information of the injection device);
a data storage device 314 (a controller 314 having a memory, para [0128, 0143, 0152, 0154];
Note: for claim 16, the data storage device is equivalent to a remote computing devices 104, 110, 114, 140..., in para [0152]; wherein the data storage device is located within the remote computing devices, please see the explanation in the rejection of claim 16 below for more details); and 
one or more processors 314 (a controller 314 having a processor, computer-executable instructions and/or logic, para [0128, 0143]) configured to: 
(i) record an injection history on the data storage device, (a report received from the drug delivery system, para [0072]; the patient record to track the compliance of the individual patient with his/her regime, a record for the drug delivery system used by each patient that is stored in a drug delivery system, para [0073], also see para [0074-0075, 0116-0117, 0149, 0152], and 
(ii) control the cooling unit 318 to set the internal temperature of the case according to the received device storage information (e.g., para [0146] states that: a temperature adjustment device such as a cooling and/or a heating deice is provided.  A refrigerant-based cooling device is used to lower the temperature to suitable storage levels of the drug delivery device 320... Active heating may also be utilized to adjust the temperature, such as using reverse cooling element to provide heat and/or resistive heating components... Further, a number of heating coils or similar devices used to adjust the temperature.  The system 300 includes any combination of these temperature adjustment devices, thus the controller 314 is adapted to determine an appropriate combination to efficiently adjust the temperature);
(iii) control the wireless communication module to transmit the recorded injection history to an external user device, (e.g. the signal transmitted to the computing device, i.e. external user device , may include information relating a frequency of use of the delivery device, and/or quantity of unused delivery devices, para [0023]; the container further includes a temperature adjustment device.  The controller may be adapted to transmit to control command to the temperature adjustment device to adjust the temperature of at least of one the drug delivery devices selectively stored in the container, para [0037], also see claims 17, 26-27 in Tamtoro;
(iv) record the received monitoring information in the injection history (e.g. [0030], The at least one delivery device sensor may obtain data relating to a quantity of drug contained within the delivery device and/or a temperature of the drug delivery device. Other examples are possible. Further, any number of delivery device sensors may be used; [0031], in many examples, the data obtained and selective instructions are communicated via wired and/or wireless communication protocols. The displayed information may relate to an indicator that the drug delivery device has reached a threshold temperature and is ready for use, an indicator of when the drug delivery device will be ready for use, and/or an indicator of a quantity of drug delivery devices remaining for use).  
Tamtoro does not disclose that: the monitoring device comprises a display; the processor is configured to transmit device operation information to the monitoring device; wherein the display of the monitoring device is configured to show instruction for delivering the medicament according to the received device operation information.
Hartmann discloses a packaging assembly, in Figs. 1-8, comprising: an injection device 10; a monitoring device 30 configured to be attached to the injection device 10 to monitor a delivery of medicament of the injection device (e.g. the data transfer between the pen and the display/monitoring apparatus allows for other function such as acoustic indication of the dose setting, the storing of the injection amount with time and date, the storing of the injected preparation and, overall, and automatic data management, col. 1, line 65- col. 2, line 5) 
The monitoring device comprises a display 32. Hartman further states that: the data transfer from the pen to the display apparatus in electrically, optically or mechanically, col. 2, lines 6-8.  In other words, the injection pen includes at least one processor. The processor is configured to transmit device operation information to the monitoring device (e.g. the dose setting device 17 of the injection pen comprises an encoder supplying the contacts 21 with an electrical signal representing the dose set.  This signal is transmitted to the display/monitoring apparatus 30, col. 3, lines 38-40).  Note: the limitation “device operation information” is equivalent to a dose set information; wherein the dose set information is being transmitted to the display/monitoring apparatus 30.  
Hartman further discloses that the display of the monitoring device is configured to show instructions for delivering the medicament according to the received device operation information (e.g. if the display/monitoring apparats includes a blood sugar measuring test trip (via slot 35 in Fig. 1), it can calculate the dose from the measured blood sugar rate and further stored parameters, and it can automatically take care that this dose is set at the pen, col. 2, lines 25-29; the blood sugar testing device has an insertion slot 35 for inserting a test trip provided with a blood sample. The display/monitoring device 32 will show the blood sugar rate.  In combination with the pen 10, the blood sugar measuring device is also used as a display device for the dose indication of the pen, col. 4, lines 1-5.  Note: the dose indication is equivalent to instructions for delivering the medicament to the pen. 
     It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the monitoring device of Tamtoro with providing a separate unit being attached and detached from an injection device; and providing a display in the monitoring device; including one or more processor(s) is capable of transmitting device operation information to the monitoring device; and the displayed being configured to show instruction for delivering the medicament to the injection device, as taught by Hartman, in order to allow easily read by people with impaired vision.
Regarding claim 11, Tamtoro in view of Hartman discloses all claimed subject matter as required in the claim 10 above.  Tamtoro further discloses that wherein the one or more processors are configured to record information relating to a removal of a detected injection device from the case in the injection history (the communication device 306 comprises a display or alarm to communicate a message such as “Device Removed From Container”, para [0147].  In order to display or alarm the message, the processor must be recorded the information, i.e. removal of the injection device, in the memory/the injection history).
Regarding claim 12, Tamtoro in view of Hartman discloses all claimed subject matter as required in the claims 10-11 above.  Tamtoro further discloses that a speaker; wherein the one or more processors are configured to operate the speaker (alarm) to generate an audio output reminder when a scheduled injection time is due (e.g. the controller alerts the patient when the dose is ready for administration, also reminds when a subsequent mediation should be administered, para [0058];  the communication device 306 comprises a display or alarm which communicates a message that the drug delivery device is ready for use, para [0147], also see para [0117-0118].  
Regarding claim 13, Tamtoro in view of Hartman discloses all claimed subject matter as required in the claims 10-12 above.  Tamtoro further discloses that the processor is configured to produce an audio output reminder when a schedule injection time is due (e.g. device ready for use, or device removed from container), para [0147].  However, Tamtoro does not disclose that the processor is configured to deactivate the audio output reminder in response to a removal of an injection device from the case.  However, it is well-known in the art that the alarm provides alert via an audio output (speaker, sound) in certain period time to warning user pay attention, and then deactivate the speaker/sound to save the battery and prevent of annoying alarm sound to a user.  
Regarding claim 14, Tamtoro in view of Hartman discloses all claimed subject matter as required in the claim 10 above.  Tamtoro further discloses that comprising a display (para [0147]; wherein the device sensor 312, 322 is configured to receive device operation information from the at least one detected injection device (a delivery device sensor 322 is coupled to the injection device 320; wherein the delivery device sensor 322 senses a condition of the drug delivery device 320 such as a thermometer or any other type of temperature sensor for sensing a temperature of a drug stored in a reservoir of the drug delivery device 320, para [0141]; the sensor 322 includes proximity sensors adapted to detect the presence of the drug delivery device 320 within a storage compartment 310,...the sensor 322 is adapted to detect a quantity of drug or mendicant contained within the drug delivery device 320, para [0145], also see para [0147]); and
 the one or more processors are configured to control the display to show instructions for delivering the medicament, according to the received device operation information (e.g. the container and/or device communicates audiovisual messages including usage instructions, para [0057]; the drug delivery system or the one or more computing devices may use the information to make a determination regarding the operational state of the drug delivery device, and to generate instructional messages to guide the user through the actions required for the proper use of the drug delivery device. The determination may be based on any of the operational state information listed above, and the instructions generated may be dictated by the actions that need to be performed after the operational state that has just occurred. Implementation of interactive instructions that follow the changing states of the drug delivery device may help the user have confidence in administration of the drug, para [0111].
Regarding claim 15, Tamtoro in view of Hartman discloses all claimed subject matter as required in the claim 10 above.  Tamtoro further discloses that further comprising a temperature sensor configured to monitor the internal temperature of the case (temperature sensors located inside and/or outside of the storage container 302 adapted to determined internal temperatures of the storage compartment and/or the drug delivery device 320 and external, para [0145]); wherein the one or more processors are configured to record the internal temperature of the case in the injection history (e.g. temperature is record as history of the drug report, para [0108, 0122, 0152, 0154]; the container sensor 312 and/or the delivery device sensor 322 performs a temperature check in the form of an evaluation of the temperature history of the drug product to determine the range and duration of temperatures experienced by the drug product in the past (e.g., during storage, distribution, etc.),..., para [0149]; displaying information relating to the sensed condition, i.e., temperature of the case; logging the sensed condition; transmitting the sensed condition to a remote computing device, see steps a, g & h in claim 22 in Tamtoro, and para [0152]).  
Regarding claim 16, Tamtoro in view of Hartman discloses all claimed subject matter as required in the claim 10 above.  Tamtoro further discloses that the processor is configured to produce an audio output reminder when a schedule injection time is due (e.g. device ready for use, or device removed from container), para [0147].  However, Tamtoro in view of Hartman does not disclose that the processor is configured to deactivate the audio output reminder in response to a removal of an injection device from the case.  However, it is well-known in the art that the alarm provides alert via an audio output (speaker, sound) in certain period time to warning user pay attention, and then deactivate the speaker/sound to save the battery and prevent of annoying alarm sound to a user.  
  Tamtoro discloses that the packaging assembly system 300 include a remote computing device adapted to communicate with the controller, such as the computing devices 104, 110, 114, 140..., as described in Fig. 1.  This log information used to generate a historical representation of a patient’s usage profile..., para [0152].  It is well-known in the computer art that the computing device includes a data storage device such as computer readable storage medium, or memory.  Since the computing devices 104, 110, 114, 140... being detached and removable from the packaging assembly system 300.  Therefore, the computer readable storage medium of the computing devices 104, 110, 114, 140 is removable.  
In addition, Tamtoro discloses that the data storage device such as computer readable storage medium, i.e. memory to record the data/information; however, Tamtoro in view of Hartman does not disclose except for the limitation that computer readable storage medium is removable.  It would very well-known in the electronic computer device art that including a removable, computer readable storage medium, such as: USB flash drive, CD card, or external drive, for purpose of removable the storage device and carry around with a user without need to be attached into the whole package device. 
Regarding claim 31, Tamtoro (or Tamtoro in view of Hartman) discloses that the communication device 306 includes number of displays, illumination devices... The communication device 306 is disposed on or near any portion of the storage container 302 such as on any surface, on an edge of the storage container 302, and the like, para [0130].  Thus, a person skilled in the art would recognize that the display located under a lower surface of the lid or anywhere in the storage container and that considered as rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As seen in Fig. 3, the communication device 306 includes a display, para [0130]. It appears that the display positions on a lower surface of the lid 304a, see Figs. 3 & 5.  Therefore, when the display is obscured when the lid 304 is in the closed position, and wherein the display is uncovered, in Fig. 3, when the lid is in the open position. 
Regarding claim 32, Tamtoro in view of Hartman discloses all claimed subject matter as required in the claim 10 above.  As discussed in the claim 10 above, the display (as modified by Hartman) of the monitoring device is configured to show the instructions (indication of the dose setting) for delivering the medicament when the monitoring device is attached to the at least one injection device, Fig. 2.
Regarding claim 33, Tamtoro in view of Hartman discloses all claimed subject matter as required in the claims 10 & 32 above. As discussed in the claims 10 & 32 above, the display (as modified by Hartman) of the monitoring device being attached to the injection device and configured to show the instructions (indication of the dose setting) for delivering the medicament.  A person skilled in the art would recognize that the display of the monitoring device can be shown the instructions even though the injection device being removed from the case.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro et al. (US 2020/0289740) in view of Hartmann (US 6,482,185) and further in view of Poutiatine et al. (US 8,357,114).
     	Tamtoro in view of Hartman discloses all the claimed subject matter.  Tamtoro further discloses that.  In the para [0122] states that: the drug delivery system or the one or more computing devices (includes the one or more processor) may use the information to make a determination that one or more of the drug delivery devices have been damaged en route to a particular distributor or pharmacy location...The determination may also or instead be based in part on the age of the product relative to its manufacture date or expiration date.  Tamtoro (or Tamtoro in view of Hartman) does not disclose that the one or more processor being configured to compare an expiry date of the injection device with a scheduled dosing time for the injection device.
	Poutiatine discloses that a dispensing device may also have a drug expiration alert feature that can prevent inappropriate dosing of an expired drug, col. 15 and lines 5-8.  It is noted that in order to obtain the drug expiration alert feature, the dispensing device also includes at least one of the processor to keep track the time/schedule of the drug expiration.  In order to prevent inappropriate dosing of an expired drug, a person skilled in the art would recognize that the processor including the software or program coding with comparing a scheduled dosing time of the dispensing device, so that preventing inappropriate dosing of an expired drug. 
Giving such a teaching by Poutiatine, a person having ordinary skill in the art would have easily recognizes that modifying the device of Tamtoro in view of Hartman with obtain the processor including of drug expiration alert feature (e.g. the software or program coding) to prevent inappropriate dosing of an expired drug (e.g., equivalent limitation such as: the one or more processor are configured to compare an expiry date of the injection device with a scheduled dosing time for the injection device), as taught by Poutiatine, would provide the benefit of preventing the user to discard the expired drug or avoid to inject expired drug into a patient.

Response to Arguments
Applicant’s arguments, see pages 4-5 of the Remarks, filed 06/21/22, with respect to the rejection(s) of claim(s) 10 under 102 of Tamtoro have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 under Tamtoro in view of Hartman.  Please see the rejections above for more details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783